Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 14-16, 18-21, 24-27, 29, 30 and 33 are allowed, renumbered to claims 1-14, respectively.

The following is an examiner’s statement of reasons for allowance:

Rommer et al. (US 2020/0137672 A1) discloses an AMF sends a service notification message containing preferred access type (i.e., 3GPP/non-3GPP) to inform a UE to make a service request on the indicated access type, and the UE initiates service request procedure according to the indicated access type, and when the preferred access type is not available, the UE initiates other access.

3GPP TS 23.502 V0.3.0 discloses a service request procedure, wherein a UE sends a service request message to an AMF via RAN.

Faccin et al. (US 2018/0279400 A1) discloses a UE comprises an availability determination unit configured to determine whether a second radio access technology (RAT) is available and determine that user plane cannot be established for any PDU session over the second RAT, wherein the second RAT is 3GPP is a 3GPP access network, and the UE responds to a notification message from AMF with a service establishment request including a list of PDU session that are forbidden over 3GPP access.

Prior arts of record disclose communication between UE and AMF with 3GPP access type or non-3GPP access type.

Regarding claim 14, prior arts of record fail to disclose “when the UE is unable to transmit a service request to the AMF through the 3GPP access network, transmitting a notification response message indicating an inability of the UE to transmit a service request message to the AMF through the 3GPP access network, to the AMF through the N3GPP access network”, in combination with other claimed limitations.

Regarding claims 19 and 29, prior arts of record fail to disclose “determining whether to receive, from the UE, a service request message through the 3GPP access network or a notification response message indicating inability of the UE to transmit a service request message to the AMF through the 3GPP access network, through the N3GPP access network; and when receiving the notification response message, transmitting, to a Session Management Function (SMF), information regarding the inability of the UE to transmit the service request message to the AMF through the 3GPP access network”, as recited in claim 19, and similarly recited in claim 29, in combination with other claimed limitations.

Regarding claim 25, prior arts of record fail to disclose “transmit a notification response message indicating an inability of the UE to transmit a service request message to the AMF through the 3GPP access network, to the AMF through the N3GPP access network when the UE is unable to transmit a service request to the AMF through the 3GPP access network”, in combination with other claimed limitations.

Dependent claims 15, 16, 18, 20, 21, 24, 26, 27, 30 and 33 are allowable based on their dependency on independent claims 14, 19, 25 and 29, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645